Appeal by the defendant from a judgment of the County Court, Suffolk County (Mclnerney, J.), rendered April 24, 1991, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that restitution in the amount of $8,400 was illegally imposed upon him without a hearing pursuant to Penal Law § 60.27 (2) is without merit. The record unequivocally demonstrates that no restitution was imposed, but that the defendant instead stipulated to the payment of a civil forfeiture pursuant to CPLR 1311 (11) (a). Accordingly, his challenge to the legality of his sentence is unavailing.
With regard to the defendant’s remaining contentions, appellate review of the remaining issues raised by the defendant was effectively waived by him as part of his plea bargain. Accordingly, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.